Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 1 of 36




                Exhibit F
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 2 of 36




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 PAUL CULBERTSON, KATHY NEAL,
 KELLY ALLISON-PICKERING, JESSICA                          Case No.: 1:20-cv-3962-LJL (lead case)
 HAIMAN, ALEXANDER CABOT, BRIANA
 JULIUS, NICHELLE NEWLAND,                                 Consolidated with
 BERNADETTE NOLEN and ALEXANDRIA                           Case No.: 1:20-cv-4129-LJL
 POLICHENA, individually and on behalf of all              Case No.: 1:20-cv-4077-LJL
 others similarly situated,                                Case No.: 1:20-cv-4362-LJL
                                                           Case No.: 1:20-cv-5070-LJL
                                Plaintiffs,

            v.

 DELOITTE CONSULTING LLP,

                                Defendant.



                  DECLARATION OF MELISSA S. WEINER IN SUPPORT OF
                  PLAINTIFF’S MOTION FOR APPOINTMENT OF INTERIM
                   CLASS COUNSEL PURSUANT TO FED. R. CIV. P. 23(g)(3)

           I, Melissa S. Weiner, declare as follows:

           1.     I am a partner at the law firm of Pearson, Simon & Warshaw, LLP (“PSW”), a

firm with offices in Minneapolis, Los Angeles, and San Francisco. I am admitted to practice in

Minnesota and New York, as well as in multiple federal district and circuit courts.

           2.     I have been appointed to numerous leadership positions in a variety of complex

class actions.

           3.     In a contested MDL leadership application, I was appointed Interim Co-Lead

Counsel in In Re: Fairlife Milk Products Marketing and Sales Practices Litigation, 1:19-cv-

03924 (N.D. Ill.) and was recently appointed as Interim Co-Lead Counsel in In Re: Deva

Concepts Products Liability Litigation, 1:20-cv-01234 (S.D.N.Y.). Additionally, I currently chair

the plaintiffs’ executive committee in In Re Santa Fe Natural Tobacco Company Marketing &



                                                       1
937753.3
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 3 of 36




Sales Practices and Products Liability Litigation, 1:16-md-02695-JB-LF (D.N.M.), a nationwide

class action involving the false and deceptive marketing of Natural American Spirit cigarettes.

           4.   I was appointed to the plaintiffs’ steering committee in In Re Samsung Top-Load

Washing Machine Marketing, Sales Practices & Product Liability Litigation, 5:17-md-02792

(W.D. Okla.), a class action regarding a design defect in 2.8 million top loading washing

machines, which resulted in a nationwide settlement. I was also appointed to the PSC in In Re

Windsor Wood Clad Window Product Liability Litigation, 16-MD-02688 (E.D. Wis.), a

nationwide class action regarding allegedly defective windows where I assisted lead counsel in

successfully resolving the action.

           5.   I was named class counsel—and achieved significant results for consumers—in

the following actions: Frohberg v. Cumberland Packing Corp., No. 1:14-cv-00748-KAM-RLM

(E.D.N.Y.); Martin et al. v. Cargill, Inc., No. 1:14-cv-00218-LEKBMK (D. Haw.); Gay v. Tom’s

of Maine, Inc., 0:14-cv-60604-KMM (S.D. Fla.); Baharestan v. Venus Laboratories, Inc. d/b/a

Earth Friendly Products, Inc., 315-cv-03578-EDL (N.D. Cal.); Barron v. Snyder’s-Lance, Inc.,

0:13-cv-62496-JAL (S.D. Fla.).

           6.   In the product defect arena, I helped achieve a significant settlement against

Nissan relating to allegedly defective continuously variable transmissions in Weckwerth, et al. v.

Nissan North America, Inc., 3:18-cv-00588, (M.D. Tenn.).

           7.   I have also played an active role in data security breach litigation. I conducted

extensive pre-suit investigation and crafted a detailed complaint in the Intel Corp. CPU

Marketing, Sales Practices and Products Liability Litigation, 3:18-MD-02828 (D. Or.), a

significant portion of which made its way into the consolidated amended complaint.

Additionally, I currently represent the plaintiffs in Ford, et al., v. [24]7.ai, Inc., 18-cv-02770-



                                                  2
937753.3
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 4 of 36




BLF (N.D. Cal.) (alleging that [24]7.ai failed to secure and safeguard consumers’ payment card

data and other PII), and Johnson v. Zynga, Inc., No. 4:20-cv-02024-YGR (N.D. Cal.) (alleging

failed to secure and safeguard consumers’ PII, leading to the loss of PII associated with 173

million user accounts, including numerous minors).

           8.     I am active in the legal community, currently serving on the Executive Committee

for Public Justice, a national non-profit legal advocacy organization serving the rights of

consumers, employees, civil rights and the environment.

           9.     Locally, I serve as a member of the Minnesota State Bar Association Food and

Drug Law Council and formally served as the Co-Chair of the Minnesota Federal Bar

Association Class Action and Mass Tort Practice Group. I am a frequent lecturer at conferences

nationwide on topics relating to consumer class action litigation.

           10.    Attached as Exhibit 1 is the PSW Firm Resume.

           I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct, and that this declaration was executed this 14th day of August, 2020 at

Minneapolis, Minnesota.

                                                         /s/Melissa S. Weiner
                                                         Melissa S. Weiner




                                                    3
937753.3
Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 5 of 36




                Exhibit 1
               Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 6 of 36




       LOS ANGELES                         SAN FRANCISCO                       MINNEAPOLIS
 15165 Ventura Boulevard                 350 Sansome Street                 800 LaSalle Avenue
         Suite 400                            Suite 680                         Suite 2150
  Sherman Oaks, CA 91403               San Francisco, CA 94104             Minneapolis, MN 55402
    Tel (818) 788-8300                   Tel (415) 433-9000                 Tel (612) 389-0600
    Fax (818) 788-8104                   Fax (415) 433-9008                 Fax (612) 389-0610

                                          WWW.PSWLAW.COM

         Pearson, Simon & Warshaw, LLP (“PSW”) is an AV-rated civil litigation firm with
offices in Los Angeles, San Francisco and Minneapolis. The firm specializes in complex
litigation, including state coordination cases and federal multi-district litigation. Its attorneys
have extensive experience in antitrust, securities, consumer protection, and unlawful
employment practices. The firm handles national and multi-national class actions that present
cutting edge issues in both substantive and procedural areas. PSW attorneys understand how to
litigate difficult and large cases in an efficient and cost-effective manner, and they have used
these skills to obtain outstanding results for their clients, both through trial and negotiated
settlement. They are recognized in their field for excellence and integrity, and are committed to
seeking justice for their clients.

                                           CASE PROFILES

       PSW attorneys currently hold, or have held, a leadership role in the following
representative cases:

x          In re Credit Default Swaps Antitrust Litigation, Southern District of New York, MDL
           No. 2476. PSW attorneys recently served as co-lead counsel and represented the Los
           Angeles County Employee Retirement Association (“LACERA”) in a class action on
           behalf of all purchasers and sellers of Credit Default Swaps (“CDS”) against twelve of
           the world’s largest banks. The lawsuit alleged that the banks, along with other
           defendants who controlled the market infrastructure for CDS trading, conspired for years
           to restrain the efficient trading of CDS, thereby inflating the cost to trade CDS. The
           alleged antitrust conspiracy resulted in billions of dollars in economic harm to
           institutional investors such as pension funds, mutual funds, and insurance companies who
           used CDS to hedge credit risks on their fixed income portfolios. After nearly three years
           of litigation and many months of intensive settlement negotiations, PSW helped reach a
           settlement with the defendants totaling $1.86 billion plus injunctive relief. On April 15,
           2016, the Honorable Denise L. Cote granted final approval to the settlement, which is one
           of the largest civil antitrust settlements in history.

x          In re TFT-LCD (Flat Panel) Antitrust Litigation, Northern District of California, MDL
           No. 1827. PSW served as co-lead counsel for the direct purchaser plaintiffs in this
           multidistrict litigation arising from the price-fixing of thin film transistor liquid crystal
           display (“TFT-LCD”) panels. Worldwide, the TFT-LCD industry is a multi-billion dollar

    936646.1
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 7 of 36

PEARSON, SIMON & WARSHAW, LLP



           industry, and many believe that this was one of the largest price-fixing cases in the
           United States. PSW helped collect over $405 million in settlements before the case
           proceeded to trial against the last remaining defendant, Toshiba Corporation and its
           related entities. PSW partner Bruce L. Simon served as co-lead trial counsel,
           successfully marshaled numerous witnesses, and presented the opening argument. On
           July 3, 2012, PSW obtained a jury verdict of $87 million (before trebling) against
           Toshiba. PSW later settled with Toshiba and AU Optronics to bring the total to $473
           million in settlements. In 2013, California Lawyer Magazine awarded Mr. Simon a
           California Lawyer of the Year Award for his work in the TFT-LCD case.

x          In re Potash Antitrust Litigation (No. II), Northern District of Illinois, MDL No. 1996.
           PSW partner Bruce L. Simon served as interim co-lead counsel for the direct purchaser
           plaintiffs in this multidistrict litigation arising from the price-fixing of potash sold in the
           United States. After the plaintiffs defeated a motion to dismiss, the defendants appealed,
           and the Seventh Circuit Court of Appeals agreed to hear the case en banc. Mr. Simon
           presented oral argument to the en banc panel and achieved a unanimous 8-0 decision in
           his favor. The case resulted in $90 million in settlements for the direct purchaser
           plaintiffs, and the Court’s opinion is one of the most significant regarding the scope of
           international antirust conspiracies. See Minn-Chem, Inc. v. Agrium Inc., 683 F. 3d 845
           (7th Cir. 2012).

x          In re National Collegiate Athletic Association Athletic Grant-in-Aid Cap Antitrust
           Litigation, Northern District of California, MDL No. 2451. PSW attorneys currently
           serve as interim co-lead counsel in this multidistrict litigation that alleges the NCAA and
           its member conferences violate the antitrust laws by restricting the value of grant-in-aid
           athletic scholarships and other benefits that college football and basketball players can
           receive. PSW settled the damages case, recently obtaining final approval to a $208
           million dollar settlement. PSW attorneys with co-counsel have completed a bench trial
           for the injunctive portion of the case. A verdict for Plaintiffs was awarded, and the case
           is now on appeal.

x          North American Soccer League, LLC v. United States Soccer Federation, Inc., and Major
           League Soccer, L.L.C., Eastern District of New York, Case No. 1:17-cv-05495-MKB-ST.
           PSW, along with co-counsel, represents the North American Soccer League in a matter
           against the United States Soccer Federation and Major League Soccer alleging antitrust
           violations. The complaint alleges that U.S. Soccer and MLS have driven NASL out of
           business and have prevented NASL from competing against MLS (the sole Division I
           league) and the United Soccer League (the sole Division II league), which is affiliated
           with MLS.

x          In re German Auto Manufacturers Antitrust Litigation, Northern District of California,
           MDL No. 2796. Bruce L. Simon is serving as chairman of the Plaintiffs’ Steering
           Committee and co-lead counsel for the Indirect Purchaser Plaintiffs in this multidistrict
           antitrust litigation. The complaint alleges that certain German car manufacturers

936646.1                                             2
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 8 of 36

PEARSON, SIMON & WARSHAW, LLP



           unlawfully coordinated on several key car components, actively limiting the pace and
           extent of innovation, while also acting to promote consumers’ perception of German cars
           as commanding a price premium.

x          In re Broiler Chicken Antitrust Litigation, Northern District of Illinois, Case No. 1:16-cv-
           08637. PSW attorneys currently serve as interim co-lead counsel on behalf of direct
           purchaser plaintiffs. The complaint alleges that the nation’s largest broiler chicken
           producers violated antitrust laws by limiting production and manipulating the price
           indices.

x          In re Pork Antitrust Litigation, District of Minnesota, Case No. 0:18-cv-01776. PSW
           attorneys currently serve as interim co-lead counsel on behalf of direct purchaser
           plaintiffs. The complaint alleges that the nation’s largest pork producers violated
           antitrust laws by limiting production and manipulating the price indices.

x          Greg Kihn, et al. v. Bill Graham Archives, LLC, et al., Northern District of California
           Case No. 4:17-cv-05343-JSW. PSW attorneys currently serve as Class counsel in this
           certified copyright class action alleging that Defendants broadcasted, continue to
           broadcast, or otherwise make available to the public, copyrighted musical works of
           Plaintiffs and the Class without proper licenses, as required under the Copyright Act.

x          Grace v. Apple, Inc., Northern District of California, 5:17-CV-00551. PSW partner
           Daniel L. Warshaw currently serves as class counsel in this California certified class
           action on behalf of consumers who allege Apple intentionally broke its “FaceTime” video
           conferencing feature for Apple iPhone 4 or iPhone 4S users operating on iOS 6 or earlier.

x          Trepte v. Bionaire, Inc., Los Angeles County Superior Court, Case No. BC540110. PSW
           attorneys currently serve as Class Counsel in this certified class action alleging that the
           defendant sold defective space heaters. The complaint alleges that defendant breached
           the warranty and falsely advertised the safety of the heaters due to design defects that
           cause the heaters to fail. As a result of the failure, the heaters may spark, smoke and
           catch fire. PSW continues to vigorously litigate this important lawsuit.

x          In re Santa Fe Natural Tobacco Company Marketing, Sales Practices, and Products
           Liability Litigation, District of New Mexico, Case No. 1:16-md-02695-JB-LF. PSW
           partner Melissa S. Weiner chairs the Executive Committee and PSW partner Daniel L.
           Warshaw serves on the executive committee. This class action alleges that Defendants’
           “natural” and “additive free” claims on their tobacco products were false and misleading
           to consumers. PSW continues to vigorously litigate this important lawsuit.

x          In re Keurig Green Mountain Single-Serving Coffee Antitrust Litigation, Southern
           District of New York, MDL No. 2542. In June 2014, Judge Vernon S. Broderick
           appointed PSW to serve as interim co-lead counsel on behalf of indirect purchaser
           plaintiffs in this multidistrict class action litigation. The case arises from the alleged


936646.1                                            3
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 9 of 36

PEARSON, SIMON & WARSHAW, LLP



           unlawful monopolization of the United States market for single-serve coffee packs by
           Keurig Green Mountain, Inc. Keurig’s alleged anticompetitive conduct includes
           acquiring competitors, entering into exclusionary agreements with suppliers and
           distributors to prevent competitors from entering the market, engaging in sham patent
           infringement litigation, and redesigning the single-serve coffee pack products in the next
           version of its brewing system to lock out competitors’ products.

x          Senne, et al. v. Office of the Commissioner of Baseball, et al., Northern District of
           California, Case No. 14-cv-0608. PSW attorneys currently serve as interim co-lead
           counsel in this class action and FLSA collective action on behalf of minor league baseball
           players who allege that Major League Baseball and its member franchises violate the
           FLSA and state wage and hour laws by failing to pay minor league baseball players
           minimum wage and overtime.

x          In re KIND LLC “Healthy and All Natural” Litigation, Southern District of New York,
           MDL No. 2645. PSW partner Daniel L. Warshaw currently serves as interim co-lead
           counsel in this putative nationwide class action on behalf of consumers who allege that
           they purchased KIND snack bars that were falsely advertised as “all natural,” “non-
           GMO,” and/or “healthy.”

x          In re Carrier IQ Consumer Privacy Litigation, Northern District of California, MDL No.
           2330. PSW attorneys served as interim co-lead counsel in this putative nationwide class
           action on behalf of consumers who allege privacy violations arising from software
           installed on their mobile devices that was logging text messages and other sensitive
           information.

x          Sciortino, et al. v. PepsiCo, Inc., Northern District of California, Case No. 14-cv-0478.
           PSW attorneys served as interim co-lead counsel in this putative California class action
           on behalf of consumers who allege that PepsiCo failed to warn them that certain of its
           sodas contain excess levels of a chemical called 4-Methylimidazole in violation of
           Proposition 65 and California consumer protection statutes.

x          James v. UMG Recordings, Inc., Northern District of California, Case No. 11-cv-01613.
           PSW partner Daniel L. Warshaw served as interim co-lead counsel in this putative
           nationwide class action on behalf of recording artists and music producers who alleged
           that they had been systematically underpaid royalties by the record company UMG.

x          In re Warner Music Group Corp. Digital Downloads Litigation, Northern District of
           California, Case No. 12-cv-00559. PSW attorneys served as interim co-lead counsel,
           with partner Bruce L. Simon serving as chairman of a five-firm executive committee, in
           this putative nationwide class action on behalf of recording artists and music producers
           who alleged that they had been systematically underpaid royalties by the record company
           Warner Music Group.



936646.1                                           4
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 10 of 36

PEARSON, SIMON & WARSHAW, LLP



x          In re Dynamic Random Access Memory (DRAM) Antitrust Litigation, Northern District of
           California, MDL No. 1486. PSW partner Bruce L. Simon served as co-chair of discovery
           and as a member of the trial preparation team in this multidistrict litigation arising from
           the price-fixing of DRAM, a form of computer memory. Mr. Simon was responsible for
           supervising and coordinating the review of almost a terabyte of electronic documents,
           setting and taking depositions, establishing and implementing protocols for cooperation
           between the direct and indirect plaintiffs as well as the Department of Justice, presenting
           oral arguments on discovery matters, working with defendants on evidentiary issues in
           preparation for trial, and preparation of a comprehensive pretrial statement. Shortly
           before the scheduled trial, class counsel reached settlements with the last remaining
           defendants, bringing the total value of the class settlements to over $325 million.

x          In re Methionine Antitrust Litigation, Northern District of California, MDL No. 1311.
           PSW partner Bruce L. Simon served as co-lead counsel in this nationwide antitrust class
           action involving a conspiracy to fix prices of, and allocate the markets for, methionine.
           Mr. Simon was personally responsible for many of the discovery aspects of the case
           including electronic document productions, coordination of document review teams, and
           depositions. Mr. Simon argued pretrial motions, prepared experts, and assisted in the
           preparation of most pleadings presented to the Court. This action resulted in over $100
           million in settlement recovery for the Class.

x          In re Sodium Gluconate Antitrust Litigation, Northern District of California, MDL No.
           1226. PSW partner Bruce L. Simon served as class counsel in this consolidated antitrust
           class action arising from the price-fixing of sodium gluconate. Mr. Simon was selected
           by Judge Claudia Wilken to serve as lead counsel amongst many other candidates for that
           position, and successfully led the case to class certification and settlement.

x          In re Citric Acid Antitrust Litigation, Northern District of California, MDL No. 1092.
           PSW partner Bruce L. Simon served as class counsel in antitrust class actions against
           Archer-Daniels Midland Co. and others for their conspiracy to fix the prices of citric acid,
           a food additive product. Mr. Simon was one of the principal attorneys involved in
           discovery in this matter. This proceeding resulted in over $80 million settlements for the
           direct purchasers.

x          Olson v. Volkswagen of America, Inc., Central District of California, Case No. CV07-
           05334. PSW attorneys brought this class action lawsuit against Volkswagen alleging that
           the service manual incorrectly stated the inspection and replacement intervals for timing
           belts on Audi and Volkswagen branded vehicles equipped with a 1.8 liter turbo-charged
           engine. This case resulted in a nationwide class settlement.

x          Swain et al. v. Eel River Sawmills, Inc. et al., California Superior Court, DR-01-0216.
           Bruce L. Simon served as lead trial counsel for a class of former employees of a timber
           company whose retirement plan was lost through management’s investment of plan


936646.1                                            5
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 11 of 36

PEARSON, SIMON & WARSHAW, LLP



           assets in an Employee Stock Ownership Plan. Mr. Simon negotiated a substantial
           settlement on the eve of trial resulting in a recovery of approximately 40% to 50% of
           plaintiffs’ damages after attorneys’ fees and costs.

x          In re Hawaiian and Guamanian Cabotage Antitrust Litigation, Western District of
           Washington, MDL No. 1972. PSW partner Bruce L. Simon served as interim co-lead
           counsel for the plaintiffs in this multidistrict litigation arising from violations of the
           federal antitrust laws with respect to domestic ocean shipping services between the
           continental United States and Hawaii and/or between the continental United States and
           the Territory of Guam.

x          In re Homestore Litigation, Central District of California, Master File No. 01-11115.
           PSW attorneys served as liaison counsel and class counsel for plaintiff CalSTRS in this
           securities class action. The case resulted in over $100 million in settlements to the Class.

x          In re MP3.Com, Inc., Securities Litigation, Southern District of California, Master File
           No. 00-CV-1873. PSW attorneys served as defense counsel in this class action involving
           alleged securities violations under Rule 10b-5.

x          In re Automotive Refinishing Paint Cases, Alameda County Superior Court, Judicial
           Council Coordination Proceeding No. 4199. PSW attorneys served as class counsel with
           other law firms in this coordinated antitrust class action alleging a conspiracy by
           defendants to fix the price of automotive refinishing products.

x          In re Beer Antitrust Litigation, Northern District of California, Case No. 97-20644 SW.
           PSW partner Bruce L. Simon served as primary counsel in this antitrust class action
           brought on behalf of independent micro-breweries against Anheuser-Busch, Inc., for its
           attempt to monopolize the beer industry in the United States by denying access to
           distribution channels.

x          In re Commercial Tissue Products Public Entity Indirect Purchaser Antitrust Litigation,
           San Francisco Superior Court, Judicial Counsel Coordination Proceeding No. 4027.
           PSW partner Bruce L. Simon served as co-lead counsel for the public entity purchaser
           class in this antitrust action arising from the price-fixing of commercial sanitary paper
           products.

x          Hart v. Central Sprinkler Corporation, Los Angeles County Superior Court, Case No.
           BC176727. PSW attorneys served as class counsel in this consumer class action arising
           from the sale of nine million defective fire sprinkler heads. This case resulted in a
           nationwide class settlement valued at approximately $37.5 million.

x          Rueda v. Schlumberger Resources Management Services, Inc., Los Angeles County
           Superior Court, Case No. BC235471. PSW attorneys served as class counsel with other


936646.1                                            6
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 12 of 36

PEARSON, SIMON & WARSHAW, LLP



           law firms representing customers of the Los Angeles Department of Water & Power
           (“LADWP”) who had lead leaching water meters installed on their properties. The Court
           granted final approval of the settlement whereby defendant would pay $1.5 million to a
           cy pres fund to benefit the Class and to make grants to LADWP to assist in implementing
           a replacement program to the effected water meters.

x          In re Louisiana-Pacific Corp. Inner-Seal OSB Trade Practices Litigation, Northern
           District of California, MDL No. 1114. PSW partner Bruce L. Simon worked on this
           nationwide product defect class action brought under the Lanham Act. The proposed
           class was certified, and a class settlement was finally approved by Chief Judge Vaughn
           Walker.

x          In re iPod nano Cases, Los Angeles County Superior Court, Judicial Counsel
           Coordination Proceeding No. 4469. PSW attorneys were appointed co-lead counsel for
           this class action brought on behalf of California consumers who own defective iPod
           nanos. The case resulted in a favorable settlement.

x          Unity Entertainment Corp. v. MP3.Com, Central District of California, Case No. 00-
           11868. PSW attorneys served as defense counsel in this class action alleging copyright
           infringement.

x          Vallier v. Jet Propulsion Laboratory, Central District of California, Case No. CV97-
           1171. PSW attorneys served as lead counsel in this toxic tort action involving 50 cancer
           victims and their families.

x          Nguyen v. First USA N.A., Los Angeles County Superior Court, Case No. BC222846.
           PSW attorneys served as class counsel on behalf of approximately four million First USA
           credit card holders whose information was sold to third party vendors without their
           consent. This case ultimately settled for an extremely valuable permanent injunction plus
           disgorgement of profits to worthy charities.

x          Morales v. Associates First Financial Capital Corporation, San Francisco Superior
           Court, Judicial Council Coordination Proceeding No. 4197. PSW attorneys served as
           class counsel in this case arising from the wrongful sale of credit insurance in connection
           with personal and real estate-secured loans. This case resulted in an extraordinary $240
           million recovery for the Class.

x          In re AEFA Overtime Cases, Los Angeles County Superior Court, Judicial Council
           Coordination Proceeding No. 4321. PSW attorneys served as class counsel in this
           overtime class action on behalf of American Express Financial Advisors, which resulted
           in an outstanding classwide settlement.




936646.1                                            7
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 13 of 36

PEARSON, SIMON & WARSHAW, LLP



x          Khan v. Denny’s Holdings, Inc., Los Angeles County Superior Court, Case No.
           BC177254. PSW attorneys settled a class action lawsuit against Denny’s for non-
           payment of overtime wages to its managers and general managers.

x          Kosnik v. Carrows Restaurants, Inc., Los Angeles County Superior Court, Case No.
           BC219809. PSW attorneys settled a class action lawsuit against Carrows Restaurants for
           non-payment of overtime wages to its assistant managers and managers.

x          Castillo v. Pizza Hut, Inc., Los Angeles County Superior Court, Case No. BC318765.
           PSW attorneys served as lead class counsel in this California class action brought by
           delivery drivers who claimed they were not adequately compensated for use of their
           personally owned vehicles. This case resulted in a statewide class settlement.

x          Baker v. Charles Schwab & Co., Inc., Los Angeles County Superior Court, Case No.
           BC286131. PSW attorneys served as class counsel for investors who were charged a fee
           for transferring out assets between June 1, 2002 and May 31, 2003. This case resulted in
           a nationwide class settlement.

x          Eallonardo v. Metro-Goldwyn-Mayer, Inc., Los Angeles County Superior Court, Case
           No. BC286950. PSW attorneys served as class counsel on behalf a nationwide class of
           consumers who purchased DVDs manufactured by defendants. Plaintiffs alleged that
           defendants engaged in false and misleading advertising relating to the sale of its DVDs.
           This case resulted in a nationwide class settlement.

x          Gaeta v. Centinela Feed, Inc., Los Angeles County Superior Court, Case No. BC342524.
           PSW attorneys served as defense counsel in this class action involving alleged failures to
           pay wages, overtime, employee expenses, waiting time penalties, and failure to provide
           meal and rest periods and to furnish timely and accurate wage statements.

x          Leiber v. Consumer Empowerment Bv A/K/A Fasttrack, Central District of California,
           Case No. CV 01-09923. PSW attorneys served as defense counsel in this class action
           involving copyrighted music that was made available through a computer file sharing
           service without the publishers’ permission.

x          Higgs v. SUSA California, Inc., Los Angeles County Superior Court Case No.
           BC372745. PSW attorneys are serving as co-lead class counsel representing California
           consumers who entered into rental agreements for the use of self-storage facilities owned
           by defendants. In this certified class action, plaintiffs allege that defendants wrongfully
           denied access to the self-storage facility and/or charged excessive pre-foreclosure fees.

x          Fournier v. Lockheed Litigation, Los Angeles County Superior Court. PSW attorneys
           served as counsel for 1,350 residents living at or near the Skunks-Works Facility in
           Burbank. The case resolved with a substantial confidential settlement for plaintiffs.


936646.1                                            8
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 14 of 36

PEARSON, SIMON & WARSHAW, LLP




x          Nasseri v. CytoSport, Inc., Los Angeles County Superior Court, Case No. 439181. PSW
           attorneys served as class counsel on behalf of a nationwide class of consumers who
           purchased CytoSport’s popular protein powders, ready to drink protein beverages, and
           other “supplement” products. Plaintiffs alleged that these supplements contain excessive
           amounts of lead, cadmium and arsenic in amounts that exceed Proposition 65 and negate
           CytoSport’s health claims regarding the products. The case resulted in a nationwide class
           action settlement which provided monetary relief to the class members and required the
           reformulation of CytoSport supplement products.

x          In re Samsung Top-Load Washing Machine Marketing, Sales Practice and Products
           Liability Litigation, Western District of Oklahoma, Case No. 5:17-ml-02792-D. Plaintiffs
           allege that the top-load washing machines contain defects that cause them to leak and
           explode. PSW Partner Melissa S. Weiner was appointed to the Plaintiffs’ Steering
           Committee in this multi-district class action.




936646.1                                           9
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 15 of 36

PEARSON, SIMON & WARSHAW, LLP



                                    ATTORNEY PROFILES

                                           PARTNERS

CLIFFORD H. PEARSON

         Clifford H. Pearson is a civil litigator and business lawyer focusing on complex litigation,
class actions, and business law. In 2013 and 2016, Mr. Pearson was named by the Daily Journal
as one of the Top 100 lawyers in California. Additionally, Mr. Pearson was named as one of the
Daily Journal’s 2019 Top Plaintiff Lawyers. He was instrumental in negotiating a landmark
settlement totaling $1.86 billion in In re Credit Default Swaps Antitrust Litigation, a case
alleging a conspiracy among the world’s largest banks to maintain opacity of the credit default
swaps market. Mr. Pearson also negotiated $473 million in combined settlements in In re TFT-
LCD (Flat Panel) Antitrust Litigation, an antitrust case in the Northern District of California that
alleged a decade-long conspiracy to fix the prices of TFT-LCD panels, $209 million in In re
NCAA Grant-in-aid Antitrust Litigation, and over $90 million in In re Potash Antitrust
Litigation, an antitrust case in the Northern District of Illinois that alleged price fixing by
Russian, Belarusian and North American producers of potash, a main ingredient used in
fertilizer.

        Before creating the firm in 2006, Mr. Pearson was a partner at one of the largest firms in
the San Fernando Valley, where he worked for 22 years. There, he represented aggrieved
individuals, investors and employees in a wide variety of contexts, including toxic torts,
consumer protection and wage and hour cases. Over his 35-plus year career, Mr. Pearson has
successfully negotiated substantial settlements on behalf of consumers, small businesses and
companies. In recognition of his outstanding work on behalf of clients, Mr. Pearson has been
regularly selected by his peers as a Super Lawyer (representing the top 5% of practicing lawyers
in Southern California). He has also attained Martindale-Hubbell’s highest rating (AV) for legal
ability and ethical standards.

      Mr. Pearson is an active member of the American Bar Association, Los Angeles County
Bar Association, Consumer Attorneys of California, Consumer Attorneys Association of Los
Angeles, and Association of Business Trial Lawyers.

Current Cases:
  x In re Broiler Chicken Antitrust Litigation (N.D. Ill.)
  x In re German Auto Manufacturers Antitrust Litigation (N.D. Cal.)
  x In Re Pork Antitrust Litigation (D. Minn.)
  x Trepte v. Bionaire, Inc. (Cal. Sup. Ct.)
  x North American Soccer League, LLC v. United States Soccer Federation, Inc., and Major
      League Soccer, L.L.C. (E.D.N.Y.)




936646.1                                         10
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 16 of 36

PEARSON, SIMON & WARSHAW, LLP



Education:
  x Whittier Law School, Los Angeles, California – J.D. – 1981
  x University of Miami, Miami, Florida – M.B.A. – 1978
  x Carleton University, Ontario, Canada – B.A. – 1976

Bar Admissions:
   x California
   x Ninth Circuit Court of Appeals
   x U.S. District Court, Central District of California
   x U.S. District Court, Eastern District of California
   x U.S. District Court, Northern District of California
   x U.S. District Court, Southern District of California

Professional Associations and Memberships:
   x American Bar Association
   x Association of Business Trial Lawyers
   x Consumer Attorneys Association of Los Angeles
   x Consumer Attorneys of California
   x Los Angeles County Bar Association

BOBBY POUYA

         Bobby Pouya is a partner in the firm’s Los Angeles office, focusing on complex
litigation, class actions, and consumer protection. Mr. Pouya has been an attorney with Pearson,
Simon & Warshaw, LLP since 2007, and has extensive experience in representing clients in a
variety of contexts. He has served as a primary member of the litigation team in multiple cases
that resulted in class certification or a class-wide settlement, including cases that involved high-
technology products, price fixing, consumer safety and false and misleading advertising. The
cases that Mr. Pouya has worked on have resulted in hundreds of millions of dollars in
judgments and settlements on behalf of effected plaintiffs and class members.

         Mr. Pouya has served as one of the attorneys representing direct purchaser plaintiffs in
several complex antitrust cases, including In re Polyurethane Foam Antitrust Litigation (N.D.
Ohio) and In re Fresh and Processed Potatoes Antitrust Litigation (D. Idaho). Mr. Pouya is
currently actively involved in the prosecution of In re Broiler Chicken Antitrust Litigation (N.D.
Ill), In re Pork Antitrust Litigation (D. Minn.), Senne, et al. v. Office of the Commissioner of
Baseball, et al. (N.D. Cal.), as well as several prominent consumer class action lawsuits.

        Mr. Pouya’s success has earned him recognition by his peers as a Super Lawyers Rising
Star (representing the top 2.5% of lawyers in Southern California age 40 or younger or in
practice for 10 years or less) every year since 2008. Mr. Pouya earned his Juris Doctorate from
Pepperdine University School of Law in 2006, where he received a certificate in dispute
resolution from the prestigious Straus Institute for Dispute Resolution and participated on the


936646.1                                         11
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 17 of 36

PEARSON, SIMON & WARSHAW, LLP



interschool trial and mediation advocacy teams, the Dispute Resolution Law Journal and the
Moot Court Board.

Current Cases:
   x In re Broiler Chicken Antitrust Litigation (N.D. Ill)
   x In Re Pork Antitrust Litigation (D. Minn.)
   x Higgins v. Paramount Pictures Corp. (and related cases) (L.A. Sup. Ct.)
   x Senne, et al. v. Office of the Commissioner of Baseball, et al. (N.D. Cal.)
   x Greg Kihn, et al. v. Bill Graham Archives, LLC, et al. (N.D. Cal.)

Education:
  x Pepperdine University School of Law, Malibu, California – J.D. – 2006
  x University of California, Santa Barbara, California – B.A., with honors – 2003

Publications:
   x Should Offers Moot Claims?, Daily Journal, Oct. 10, 2014
   x Central District Local Rules Hinder Class Certification, Daily Journal, April 9, 2013

Bar Admissions:
   x California
   x Ninth Circuit Court of Appeals
   x U.S. District Court, Central District of California
   x U.S. District Court, Eastern District of California
   x U.S. District Court, Northern District of California
   x U.S. District Court, Southern District of California

Professional Associations and Memberships:
   x American Bar Association
   x Consumer Attorneys Association of Los Angeles
   x Consumer Attorneys of California
   x Los Angeles County Bar Association

BRUCE L. SIMON

        Bruce L. Simon is a Partner Emeritus at Pearson, Simon & Warshaw, LLP and has lead
the firm to national prominence. Mr. Simon specializes in complex cases involving antitrust,
consumer fraud and securities. He has served as lead counsel in many business cases with
national and global impact.

       In 2019, Mr. Simon was named as one of the Daily Journal’s Top Plaintiff Lawyers. In
2018, Mr. Simon was awarded “Antitrust Lawyer of the Year” by the California Lawyers
Association. In 2013 and 2016, Mr. Simon was chosen by the Daily Journal as one of the Top
100 attorneys in California. In 2013, he received the California Lawyer of the Year award from


936646.1                                       12
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 18 of 36

PEARSON, SIMON & WARSHAW, LLP



California Lawyer Magazine and was selected as one of seven finalists for Consumer Attorney
of the Year by Consumer Attorneys of California for his work in In re TFT-LCD (Flat Panel)
Antitrust Litigation, MDL No. 1827 (N.D. Cal.). That year, Mr. Simon was included in the Top
100 of California’s “Super Lawyers” and has been named a “Super Lawyer” every year since
2003. He has attained Martindale-Hubbell's highest rating (AV) for legal ability and ethical
standards.

        Mr. Simon was co-lead class counsel in In re TFT-LCD (Flat Panel) Antitrust Litigation,
a case that lasted over five years and resulted in $473 million recovered for the direct purchaser
plaintiffs. Mr. Simon served as co-lead trial counsel and was instrumental in obtaining an $87
million jury verdict (before trebling). He presented the opening argument and marshalled
numerous witnesses during the six-week trial.

        Also, Mr. Simon was co-lead class counsel in In re Credit Default Swaps Antitrust
Litigation, a case alleging a conspiracy among the world’s largest banks to maintain opacity of
the credit default swaps market as a means of maintaining supracompetitive prices of bid/ask
spreads. After three years of litigation and many months of intensive settlement negotiations, the
parties in CDS reached a landmark settlement amounting to $1.86 billion. It is one of the largest
civil antitrust settlements in history.

        Mr. Simon was also co-lead class counsel in In re Potash Antitrust Litigation (II), MDL
No. 1996 (N.D. Ill.), where he successfully argued an appeal of the district court’s order denying
the defendants’ motions to dismiss to the United States Court of Appeals for the Seventh Circuit.
Mr. Simon presented oral argument during an en banc hearing before the Court and achieved a
unanimous 8-0 decision in his favor. The case resulted in $90 million in settlements for the
direct purchaser plaintiffs, and the Court’s opinion is one of the most significant regarding the
scope of international antirust conspiracies.

         More recently, Mr. Simon completed the trial seeking injunctive relief in the In re
National Collegiate Athletic Association Athletic Grant-in-Aid Cap Antitrust Litigation. The
plaintiffs allege that the NCAA and its member conferences violate the antitrust laws by
restricting the value of grant-in-aid athletic scholarships and other benefits that college football
and basketball players can receive.

Current Cases:
  x In re Broiler Chicken Antitrust Litigation (N.D. Ill.)
  x In re German Auto Manufacturers Antitrust Litigation (N.D. Cal.)
  x In re Keurig Green Mountain Single-Serving Coffee Antitrust Litigation (S.D.N.Y.)
  x In re National Collegiate Athletic Association Athletic Grant-in-Aid Cap Antitrust
      Litigation (N.D. Cal.)
  x In Re Pork Antitrust Litigation (D. Minn.)
  x Senne, et al. v. Office of the Commissioner of Baseball, et al. (N.D. Cal.)
  x North American Soccer League, LLC v. United States Soccer Federation, Inc., and Major
      League Soccer, L.L.C. (E.D.N.Y.)


936646.1                                         13
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 19 of 36

PEARSON, SIMON & WARSHAW, LLP




Reported Cases:
   x Minn-Chem, Inc. et al. v. Agrium Inc., et al., 683 F.3d 845 (7th Cir. 2012)

Education:
  x University of California, Hastings College of the Law, San Francisco, California – J.D. –
      1980
  x University of California, Berkeley, California – A.B. – 1977

Bar Admissions:
   x California
   x Supreme Court of the United States
   x Ninth Circuit Court of Appeals
   x Seventh Circuit Court of Appeals
   x U.S. District Court, Central District of California
   x U.S. District Court, Eastern District of California
   x U.S. District Court, Northern District of California
   x U.S. District Court, Southern District of California

Recent Publications:
   x Class Certification Procedure, Ch. V, ABA Antitrust Class Actions Handbook (3d ed.),
      (forthcoming)
   x Reverse Engineering Your Antitrust Case: Plan for Trial Even Before You File Your
      Case, Antitrust, Vol. 28, No. 2, Spring 2014
   x The Ownership/Control Exception to Illinois Brick in Hi-Tech Component Cases: A Rule
      That Recognizes the Realities of Corporate Price Fixing, ABA International Cartel
      Workshop February 2014
   x Matthew Bender Practice Guide: California Unfair Competition and Business Torts,
      LexisNexis, with Justice Conrad L. Rushing and Judge Elia Weinbach (Updated 2013)
   x The Questionable Use of Rule 11 Motions to Limit Discovery and Eliminate Allegations
      in Civil Antitrust Complaints in the United States, ABA International Cartel Workshop
      February 2012

Professional Associations and Memberships:
   x California State Bar Antitrust and Unfair Competition Section, Advisor and Past Chair
   x ABA Global Private Litigation Committee, Co-Chair
   x ABA International Cartel Workshop, Steering Committee
   x American Association for Justice, Business Torts Section, Past Chair
   x Business Torts Section of the American Trial Lawyers Association, Past Chair
   x Hastings College of the Law, Board of Directors (2003-2015), Past Chair (2009-2011)




936646.1                                      14
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 20 of 36

PEARSON, SIMON & WARSHAW, LLP



DANIEL L. WARSHAW

        Daniel L. Warshaw is a civil litigator and trial lawyer who focuses on complex litigation,
class actions, and consumer protection. Mr. Warshaw has held a lead role in numerous state and
federal class actions, and obtained significant recoveries for class members in many cases.
These cases have included, among other things, antitrust violations, high-technology products,
automotive parts and false and misleading advertising. Mr. Warshaw has also represented
employees in a variety of class actions, including wage and hour, misclassification and other
Labor Code violations.

        Mr. Warshaw played an integral role in In re TFT-LCD (Flat Panel) Antitrust Litigation,
where he negotiated the ESI protocol and managed a document review process that featured
nearly 8 million documents in multiple languages and 136 reviewers. He currently serves as
interim co-lead counsel in a series of groundbreaking class actions involving the alleged
underpayment of royalties to artists, producers and directors in the music and film industries.
These cases have received significant attention in the press, and Mr. Warshaw has been profiled
by the Daily Journal for his work in the digital download music cases. In 2019, Mr. Warshaw
was named as one of the Daily Journal’s Top Plaintiff Lawyers. Additionally, Mr. Warshaw has
been selected by his peers as a Super Lawyer (representing the top 5% of practicing lawyers in
Southern California) every year since 2005. He has also attained Martindale-Hubbell's highest
rating (AV) for legal ability and ethical standards.

        Mr. Warshaw has assisted in the preparation of two Rutter Group practice guides:
Federal Civil Trials & Evidence and Civil Claims and Defenses. Mr. Warshaw is the founder
and Chair of the Class Action Roundtable. The purpose of the Roundtable is to facilitate a high-
level exchange of ideas and in-depth dialogue on class action litigation.

Current Cases:

    x      In re German Auto Manufacturers Antitrust Litigation (N.D. Cal.)
    x      Grace v. Apple, Inc. (N.D. Cal.)
    x      Higgins v. Paramount Pictures Corp. (and related cases) (LA Sup. Ct.)
    x      Greg Kihn, et al. v. Bill Graham Archives, LLC, et al. (N.D. Cal.)
    x      In re KIND LLC “Healthy and All Natural” Litigation (S.D.N.Y.)
    x      In Re Pork Antitrust Litigation (D. Minn.)
    x      In re. Santa Fe Natural Tobacco Company Marketing, Sales Practices, and Products
           Liability Litigation (D. N.M.)
    x      Senne, et al. v. Office of the Commissioner of Baseball, et al. (N.D. Cal.)
    x      Trepte v. Bionaire, Inc. (Cal. Sup. Ct.)
    x      North American Soccer League, LLC v. United States Soccer Federation, Inc., and Major
           League Soccer, L.L.C. (E.D.N.Y.)
    x      In Re Cattle Antitrust Litigation (D. Minn.)



936646.1                                        15
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 21 of 36

PEARSON, SIMON & WARSHAW, LLP



Education:
  x Whittier Law School, Los Angeles, California – J.D. – 1996
  x University of Southern California – B.A. – 1992

Bar Admissions:
   x California
   x Ninth Circuit Court of Appeals
   x U.S. District Court, Central District of California
   x U.S. District Court, Eastern District of California
   x U.S. District Court, Northern District of California
   x U.S. District Court, Southern District of California

Professional Associations and Memberships:
   x American Bar Association
   x Association of Business Trial Lawyers, Board Member
   x Consumer Attorneys Association of Los Angeles
   x Consumer Attorneys of California
   x Los Angeles County Bar Association, Complex Court Committee, Member
   x Plaintiffs’ Class Action Roundtable, Chair

MELISSA S. WEINER

        Melissa S. Weiner is a Partner and civil litigator whose work is squarely focused on
combating consumer deception. Her experience is expansive, including class actions related to
consumer protection, product defect, intellectual property, automotive, false advertising and the
Fair Credit Reporting Act. Ms. Weiner has taken a leadership role in numerous large class
actions and MDLs in cases across the country.

       A contributor to her professional community, Ms. Weiner serves on the Executive Board
for Public Justice as the Co-Vice Chair of the Development Committee, former co-chair of the
Mass Tort and Class Action Practice Group for the Minnesota Chapter of the Federal Bar
Association and serves on the Minnesota Bar Association Food & Drug Law Council. In
recognition of her outstanding efforts in the legal community, each year since 2012, Ms. Weiner
has been named a Super Lawyers Rising Star by Minnesota Law & Politics.

           Ms. Weiner has been appointed to leadership positions in the following MDLs:

    x      In Re: Fairlife Milk Products Marketing and Sales Practices Litigation, 1:19-cv-03924
           (N.D. Ill.) (Appointed Interim Co-Lead Counsel);
    x      In Re: Deva Concepts Products Liability Litigation, 1:20-cv-01234 (S.D.N.Y.)
           (Appointed Interim Co-Lead Counsel);




936646.1                                          16
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 22 of 36

PEARSON, SIMON & WARSHAW, LLP



    x      In Re Santa Fe Natural Tobacco Company Marketing & Sales Practices and Products
           Liability Litigation, 1:16-md-02695-JB-LF (D.N.M.) (chair of the Plaintiffs’ Steering
           Committee and member of the Plaintiffs’ Oversight Committee);
    x      In Re Samsung Top-Load Washing Machine Marketing, Sales Practices & Product
           Liability Litigation, 5:17-md-02792 (W.D. Okla.), (appointed to Plaintiffs’ Executive
           Committee), a nationwide class action regarding a design defect in 2.8 million top
           loading washing machines, which resulted in a nationwide settlement.
    x      In Re Windsor Wood Clad Window Product Liability Litigation, 16-MD-02688 (E.D.
           Wis.), a nationwide class action regarding allegedly defective windows, which resulted in
           a nationwide settlement.

Current Cases:
   x Aguilera v. NuWave, LLC (N.D. Ill.) (product defect and false advertising)
   x Ashour v. Arizona Beverages USA LLC et al. (S.D. NY) (false advertising/mislabeling)
   x Benson et al v. Newell Brands Inc., et al. (N.D. IL) (false advertising/mislabeling)
   x In Re: Deva Concepts Products Liability Litigation, 1:20-cv-01234 (S.D.N.Y.) (false
      advertising/mislabeling)
   x In Re Fairlife Milk Products Marketing and Sales Practices Litigation (N.D. IL) (false
      advertising)
   x Granucci v. KLN Enterprises, Inc. et al. (MN State Court, Ramsey County) (false
      advertising/mislabeling)
   x In Re Pork Antitrust Litigation (D. Minn.)
  x In Re Samsung Top-Load Washing Machine Marketing, Sales Practices, and Products
      Liability Litigation (W.D. Okla.)
  x In Re Santa Fe Natural Tobacco Company Marketing, Sales Practices, and Products
      Liability Litigation (D. N.M.) (false advertising/mislabeling)
  x Snarr et al v. Cento Fine Foods Inc. (N.D. Cal) (false advertising/mislabeling)
  x Snyder et al v. Greens Road of Florida, LLC (S.D. FL) (false advertising/mislabeling)
  x Stanton v. Sargento Foods, Inc. (N.D. Cal) (false advertising/mislabeling)

Education:
  x William Mitchell College of Law - J.D. – 2007
  x University of Michigan – Ann Arbor - B.A. – 2004

Bar Admissions:
   x New York
   x Minnesota
   x Ninth Circuit Court of Appeals
   x U.S. District Court, District of Minnesota
   x U.S. District Court, Colorado
   x U.S. District Court, Northern District of Illinois
   x U.S. District Court, Southern District of New York


936646.1                                          17
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 23 of 36

PEARSON, SIMON & WARSHAW, LLP



Professional Associations and Memberships:
   x Minnesota State Bar Association
   x Federal Bar Association
   x Public Justice




936646.1                                  18
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 24 of 36

PEARSON, SIMON & WARSHAW, LLP



                                         TRIAL COUNSEL

Thomas J. Nolan is Of Counsel in the Sherman Oaks office of Pearson, Simon & Warshaw,
LLP.

Mr. Nolan is widely recognized as one of the nation’s leading trial attorneys, and has extensive
civil and criminal trial experience representing corporations and individuals in complex litigation
in state and federal courts.

Mr. Nolan is a former federal prosecutor and served as Chief of Fraud and Special Prosecutions
in the Los Angeles United States Attorney’s Office. He has been a member of the defense bar
since 1979.

Mr. Nolan has represented both corporate plaintiffs and defendants across a wide range of
complex civil litigation matters including class actions; a wide variety of contract disputes,
including a three-month jury trial against 63 insurance carriers; unfair business practices and
consumer fraud; as well as antitrust and intellectual property issues. Mr. Nolan is also recognized
as a leading lawyer for “first of their kind” trials. His diverse experience was cited by media
reports on his arrival at Latham, such as this Bloomberg-BNA Law article.

Mr. Nolan has represented corporations and individuals in criminal DOJ prosecutions and SEC
enforcement matters and in internal investigations involving FCPA allegations, securities fraud,
money laundering, RICO, healthcare fraud, and insider trading violations.

He leverages extensive trial experience including winning jury verdicts of more than US$1
billion for his clients and defeating claims exceeding US$15 billion asserted against clients.

Notable Cases:

    x      Lead trial counsel for CashCall in defeating more than US$275 million in restitution and
           monetary claims sought by the CFPB.
    x      Served as lead trial counsel representing UBS Real Estate Securities Inc. in a closely
           watched three-week bench trial conducted in the US District Court, Southern District of
           New York.*
    x      Served as lead trial counsel representing the home mortgage division of a major bank
           against class action claims of racial discrimination in mortgage lending*
    x      Defended Peter Morton in securing a unanimous jury verdict awarding zero damages in a
           case alleging fraud, breach of fiduciary duty and invasion of privacy*
    x      Represented the founders of Skype Technologies S.A., with a consortium of private
           equity and venture capital firms led by Silver Lake, in the US$2.8 billion acquisition of
           Skype from eBay Inc.*
    x      Represented Tyco International Ltd. in a litigation in the US District Court for the
           Southern District of New York brought by holders of US$2.7 billion of notes issued by
           Tyco.*

936646.1                                          19
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 25 of 36

PEARSON, SIMON & WARSHAW, LLP



    x      Served as lead trial counsel representing the consortium of underwriters of WorldCom
           Securities in securing a settlement on the eve of jury selection in one of the largest
           securities class action cases in history.*
    x      Represented Litton Industries in a high-profile monopoly antitrust lawsuit against
           Honeywell, Inc. in the US District Court for the Central District of California.*

*Represents experience from a previous law firms.

Accolades:

Mr. Nolan has served in numerous honorary positions and received numerous accolades over his
extensive career, including:

    x      American College of Trial Lawyers – Fellow
    x      International Academy of Trial Lawyers – Fellow
    x      Loyola Marymount University – Board of Regents
    x      Loyola University School of Law at Los Angeles – Board of Directors
    x      Loyola University School of Law at Los Angeles – Champion of Justice Award
    x      Beverly Hills Bar Association – Excellence in Advocacy Award
    x      Association of Business Trial Lawyers – frequent lecturer
    x      Federal Bar Association – frequent lecturer
    x      California Bar Association – Pro Bono Lawyer of the Year
    x      The Am Law Litigation Daily – Litigator of the Week

Mr. Nolan has been selected for inclusion in Chambers Global: The World’s Leading Lawyers
for Business, and he is one of only 23 attorneys listed in the top tier of national trial attorneys by
Chambers USA: America’s Leading Lawyers for Business, which also ranks him in its top tier for
general commercial litigation. In addition, Mr. Nolan has been profiled for 12 different years as
one of the Top 100 most influential lawyers in California and as one of the Top 30 Securities
Litigators in California by the Daily Journal. He was named Best Lawyers’ 2015 Los Angeles
Bet-the-Company Litigation Lawyer of the Year.

Education:

    x      Loyola Law School - Los Angeles, California - J.D. - 1975
    x      Loyola Marymount University, Los Angeles, California - B.B.A. -1971

Bar Admissions:

    x      California
    x      Supreme Court of the United States
    x      Ninth Circuit Court of Appeals
    x      U.S. District Court, Central District of California


936646.1                                            20
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 26 of 36

PEARSON, SIMON & WARSHAW, LLP



    x      U.S. District Court, Eastern District of California
    x      U.S. District Court, Northern District of California
    x      U.S. District Court, Southern District of California
    x      U.S. District Court, Southern District of New York




936646.1                                           21
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 27 of 36

PEARSON, SIMON & WARSHAW, LLP



                                         OF COUNSEL

NEIL SWARTZBERG

         Neil Swartzberg, Of Counsel to Pearson, Simon & Warshaw, LLP, has significant
litigation and counseling experience, with a track record of providing advice and representation
to individuals and companies on a variety of technology, consumer and finance related matters.
He has expertise in complex and commercial litigation, including in the intellectual property,
consumer protection, antitrust, securities and class action context. Practicing in both federal and
state courts, he has litigated price-fixing class actions, securities fraud suits and other consumer
protection cases, as well as patent infringement, trade secret misappropriation and related
intellectual property matters. Mr. Swartzberg also has experience negotiating licenses and similar
agreements to resolve disputes in technology areas such the Internet, online banking, and
telecommunications.

        Mr. Swartzberg was a leading attorney in the Direct Purchaser Plaintiff class action In re
Static Random Access Memory (SRAM) Antitrust Litigation (N.D. Cal.). He was also actively
involved in several other antitrust class actions, such as In re International Air Transportation
Surcharge Antitrust Litigation (N.D. Cal.), Air Cargo Shipping Services Antitrust Litigation
(E.D.N.Y.), In re Cathode Ray Tube (CRT) Antitrust Litigation (N.D. Cal.), and In re Optical
Disk Drive (ODD) Antitrust Litigation (N.D. Cal.). He has represented patent owners and
companies in infringement cases for patents covering video game controllers, Internet search
functionality, secure mobile banking transactions, and telecommunications switches.

Current Cases:
  x In re Broiler Chicken Antitrust Litigation (N.D. Ill.)
  x In re German Auto Manufacturers Antitrust Litigation (N.D. Cal.)
  x In re: Santa Fe Natural Tobacco Company Marketing, Sales Practices, and Products
      Liability Litigation (D.N.M.)
  x North American Soccer League, LLC v. United States Soccer Federation, Inc., and Major
      League Soccer, L.L.C. (E.D.N.Y.)

Education:
  x University of California, Davis, School of Law, Davis, California – J.D. – 2001
  x State University of New York, Buffalo, Buffalo, New York – M.A. – 1994
  x Duke University, Durham, North Carolina – A.B. – 1991

Bar Admissions:
   x California
   x Ninth Circuit Court of Appeals
   x Federal Circuit Court of Appeals
   x U.S. District Court, Central District of California
   x U.S. District Court, Eastern District of California


936646.1                                        22
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 28 of 36

PEARSON, SIMON & WARSHAW, LLP



   x U.S. District Court, Eastern District of Missouri
   x U.S. District Court, Western District of Pennsylvania
Publications and Presentations:
   x The Hard Cell, Mobile banking and the Federal Circuit's "divided infringement"
       decisions, Feb. 2013, Intellectual Property magazine, with Robert D. Becker.

Professional Associations and Memberships:
   x American Bar Association

Languages:
   x German (proficient)




936646.1                                    23
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 29 of 36

PEARSON, SIMON & WARSHAW, LLP



                                         ASSOCIATES

JOSEPH C. BOURNE

        Joseph C. Bourne is a litigator in the firm’s Minneapolis office. Mr. Bourne focuses his
practice on complex class action litigation, with an emphasis on antitrust, consumer fraud,
product defect, and data privacy and security practices. Before joining the firm in 2018, Mr.
Bourne was a partner at a Minneapolis law firm where his practice similarly focused on
representing plaintiffs in antitrust and class action litigation.

        Mr. Bourne has been nominated by his peers and recognized by Super Lawyers Magazine
as a Minnesota Rising Star in the area of antitrust litigation every year since 2014. He is active
in the legal community, serving as a volunteer attorney through the District of Minnesota and
Federal Bar Association’s Pro Se Project. In recognition of his commitment to pro bono work,
Mr. Bourne was recognized as a North Star Lawyer by the Minnesota State Bar Association in
2013 and 2014.

       Before entering private practice, Mr. Bourne served as a judicial law clerk to Judge
Francis J. Connolly, and then to Chief Judge Edward Toussaint, Jr., at the Minnesota Court of
Appeals. While in law school, Mr. Bourne served as an Articles Editor of the Minnesota Law
Review.

Current Cases:
   x In re Pork Antitrust Litigation (D. Minn.)
   x In re Cattle Antitrust Litigation (D. Minn.)
   x In re Keurig Green Mountain Single-Serve Coffee Antitrust Litigation (S.D.N.Y.)
   x In re. Santa Fe Natural Tobacco Company Marketing, Sales Practices, and Products
      Liability Litigation (D.N.M.)
   x Aguilera v. NuWave, LLC (N.D. Ill.)
   x Young v. Cree, Inc. (N.D. Cal.)

Education:
  x University of Minnesota Law School – J.D., magna cum laude – 2009
  x Emory University – B.A. – 2005

Publications:
   x Health Care’s Invisible Giants: Pharmacy Benefit Managers, The Federal Lawyer (2013)
       (Ellen Ahrens, coauthor)
   x Pro Se Litigation and the Costs of Access to Justice, 39 Wm. Mitchell L. Rev. 32 (2012)
       (Dan Gustafson and Karla Gluek, coauthors)
   x Prosecutorial Use of Forensic Science at Trial, 93 Minn. L. Rev. 1058 (2009)

Bar Admissions:


936646.1                                       24
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 30 of 36

PEARSON, SIMON & WARSHAW, LLP



    x      Minnesota
    x      California
    x      Eighth Circuit Court of Appeals
    x      U.S. District Court, District of Minnesota
    x      U.S. District Court, Southern District of California
    x      U.S. District Court, Central District of California

MICHAEL H. PEARSON

         Michael H. Pearson is a civil litigator in the firm’s Los Angeles office, focusing on
complex litigation, class actions, and consumer protection. Mr. Pearson has extensive
experience in representing clients in a variety of contexts. He has served as a member of the
litigation team in multiple cases that resulted in class certification or a classwide settlement,
including cases that involved business litigation, complex financial products, high-technology
products, consumer safety, and false and misleading advertising. Specifically, he was
instrumental in managing the review of tens of millions of documents and drafting pleadings in
In Re Credit Default Swaps Antitrust Litigation, which was settled for $1.86 billion, plus
injunctive relief.

       Mr. Pearson received his Bachelor of Science degree from Tulane University in 2008,
majoring in Finance with an Energy Specialization. He received his Juris Doctorate from Loyola
Law School Los Angeles in 2011. Mr. Pearson is an active member in a number of legal
organizations, including the American, Los Angeles County and San Fernando Valley Bar
Associations, Consumer Attorneys of California, the Consumer Attorneys Association of Los
Angeles and the Association of Business Trial Lawyers.

        Mr. Pearson’s success has earned him recognition by his peers as a Super Lawyers Rising
Star (representing the top 2.5% of lawyers in Southern California age 40 or younger or in
practice for 10 years or less) in 2017, 2018 and 2019.

Current Cases:
  x City of Oakland v. The Oakland Raiders, et al. (N.D. Cal.)
  x In re Broiler Chicken Antitrust Litigation (N.D. Ill.)
  x In Re Pork Antitrust Litigation (D. Minn.)
  x Senne, et al. v. Office of the Commissioner of Baseball, et al. (N.D. Cal.)
  x In re German Auto Manufacturers Antitrust Litigation (N.D. Cal.)
  x Trepte v. Bionaire, Inc. (Cal. Sup. Ct.)

Education:
  x Loyola Law School Los Angeles, Los Angeles, California – J.D. – 2011
  x Tulane University, New Orleans, Louisiana – B.S., magna cum laude – 2008

Bar Admissions:


936646.1                                           25
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 31 of 36

PEARSON, SIMON & WARSHAW, LLP



    x      California
    x      Ninth Circuit Court of Appeals
    x      U.S. District Court, Central District of California
    x      U.S. District Court, Eastern District of California
    x      U.S. District Court, Northern District of California
    x      U.S. District Court, Southern District of California

Professional Associations and Memberships:
   x American Bar Association
   x Association of Business Trial Lawyers
   x Consumer Attorneys Association of Los Angeles
   x Consumer Attorneys of California
   x Los Angeles County Bar Association
   x San Fernando Valley Bar Association

BENJAMIN E. SHIFTAN

        Benjamin E. Shiftan is a litigator in the firm’s San Francisco office. Since joining the
firm in 2014, Mr. Shiftan has focused on complex class action litigation, including antitrust,
product defect, and consumer protection cases.

        Prior to joining the firm, Mr. Shiftan litigated complex bad faith insurance cases for a
national law firm. Before that, Mr. Shiftan served as a law clerk to the Honorable Peter G.
Sheridan, United States District Court for the District of New Jersey, and worked for a mid-sized
firm in San Diego.

        Mr. Shiftan graduated from the University of San Diego School of Law in 2009. While
in law school, he served as Lead Articles Editor of the San Diego International Law Journal and
competed as a National Team Member on the Moot Court Board. Mr. Shiftan won the school's
Paul A. McLennon, Sr. Honors Moot Court Competition. At graduation, he was one of ten
students inducted into the Order of the Barristers. Mr. Shiftan graduated from the University of
Virginia in 2006.

Current Cases:
  x In re Keurig Green Mountain Single-Serve Coffee Antitrust Litigation (S.D.N.Y.)
  x In re National Collegiate Athletic Association Athletic Grant-in-Aid Cap Antitrust
      Litigation (N.D. Cal.)
  x Senne, et al. v. Office of the Commissioner of Baseball, et al. (N.D. Cal.)
  x North American Soccer League, LLC v. United States Soccer Federation, Inc., and Major
      League Soccer, L.L.C. (E.D.N.Y.)

Education:
  x University of San Diego School of Law, San Diego, CA – J.D. – 2009


936646.1                                           26
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 32 of 36

PEARSON, SIMON & WARSHAW, LLP



    x      University of Virginia, Charlottesville, VA – B.A. – 2006

Bar Admissions:
   x California
   x Ninth Circuit Court of Appeals
   x U.S. District Court, Central District of California
   x U.S. District Court, Eastern District of California
   x U.S. District Court, Northern District of California
   x U.S. District Court, Southern District of California

Professional Associations and Memberships:
   x San Francisco County Bar Association

MATTHEW A. PEARSON

        Matthew A. Pearson is an associate in the firm’s Los Angeles office focusing on antitrust,
consumer protection, copyright, and business litigation. Mr. Pearson has represented clients in a
variety of different matters and works closely with clients, co-counsel, and opposing counsel on
all aspects of litigation.

         In 2019, Mr. Pearson received the award for Outstanding Antitrust Litigation
Achievement in Private Law Practice by the American Antitrust Institute for his work in the In re
National Collegiate Athletic Association Athletic Grant-in-Aid Cap Antitrust Litigation (N.D.
Cal.) trial, which took place in September of 2018 and resulted in a verdict in Plaintiffs’ favor.
Additionally, in 2019, Mr. Pearson was selected by his peers as a Super Lawyer (representing the
top 5% of practicing lawyers in Southern California).

       Mr. Pearson received his Bachelor of Science degree from the University of Arizona in
2010, majoring in Business Management. He received his Juris Doctorate from Whittier Law
School in 2013. Mr. Pearson is an active member in a number of legal organizations, including
the American Bar Association, American Association for Justice, Association of Business Trial
Lawyers, Consumer Attorneys Association of Los Angeles, Consumer Attorneys of California,
and the Los Angeles County Bar Association.

Current Cases:
   x Grace v. Apple, Inc. (N.D. Cal.)
   x In re Keurig Green Mountain Single-Serving Coffee Antitrust Litigation (S.D.N.Y.)
   x Greg Kihn, et al. v. Bill Graham Archives, LLC, et al. (N.D. Cal.)
   x In re KIND LLC “Healthy and All Natural” Litigation (S.D.N.Y.)
   x In re National Collegiate Athletic Association Athletic Grant-in-Aid Cap Antitrust
      Litigation (N.D. Cal.)
   x North American Soccer League, LLC v. United States Soccer Federation, Inc., and Major
      League Soccer, L.L.C. (E.D.N.Y.)


936646.1                                          27
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 33 of 36

PEARSON, SIMON & WARSHAW, LLP



    x      In Re Cattle Antitrust Litigation (D. Minn.)


Education:
  x Whittier Law School, California – J.D. – 2013
  x University of Arizona: Eller College of Management – B.S.– 2010

Bar Admissions:
   x California
   x Ninth Circuit Court of Appeals
   x U.S. District Court, Central District of California
   x U.S. District Court, Eastern District of California
   x U.S. District Court, Northern District of California
   x U.S. District Court, Southern District of California

Professional Associations and Memberships:
   x American Bar Association
   x American Association for Justice
   x Association of Business Trial Lawyers
   x Consumer Attorneys Association of Los Angeles
   x Consumer Attorneys of California
   x Los Angeles County Bar Association

ALEXANDER L. SIMON

        Alexander L. Simon is a litigator in the firm’s San Francisco office. Since joining the
firm as a law clerk in 2013 and an attorney in 2015, Mr. Simon has focused on complex class
action litigation, including antitrust, product defect, and consumer protection cases.

        Mr. Simon graduated from Loyola Law School in 2015. While in law school, he served
as the Chief Production Editor of the Loyola of Los Angeles Entertainment Law Review from
2014-2015. His comment titled With Great Power Comes Great Responsibility: Gary Friedrich’s
Battle with Marvel For Artist Rights was published by the law review that same year. In 2014,
Mr. Simon also participated in Loyola Law School’s Copyright Moot Court. Mr. Simon
graduated from the University of California, Berkeley in 2009 where he was a member of
Freshman Men’s Crew during the 2005-2006 season. During his senior year of high school, he
was the “two” seat of the Saint Ignatius College Preparatory Varsity 8 boat that won the US
Rowing Youth Invitational National Championship.

Current Cases:
   x Grace v. Apple, Inc. (N.D. Cal.)
   x Senne, et al. v. Office of the Commissioner of Baseball, et al. (N.D. Cal.)
   x In re Keurig Green Mountain Single-Serving Coffee Antitrust Litigation (S.D.N.Y.)


936646.1                                           28
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 34 of 36

PEARSON, SIMON & WARSHAW, LLP



    x      North American Soccer League, LLC v. United States Soccer Federation, Inc., and Major
           League Soccer, L.L.C. (E.D.N.Y.)

Education:
  x Loyola Law School, Los Angeles, California – J.D. – 2015
  x University of California, Berkeley, Berkeley, California – B.A. – 2009

Recent Publications:
   x With Great Power Comes Great Responsibility: Gary Friedrich’s Battle with Marvel For
      Artist Rights, 35 Loy. L.A. Ent. L. Rev. 211 (2015)

Bar Admissions:
   x California
   x U.S. District Court, Southern District of California
   x U.S. District Court, Central District of California
   x U.S. District Court, Northern District of California
   x U.S. District Court, Eastern District of California

Professional Associations and Memberships:
   x San Francisco County Bar Association
   x California Young Lawyers Association

Community Service:
  x Prime Time Mock Trial Coach at Ralph Waldo Emerson Middle School in Los Angeles
    (2014)
  x Volunteer at the Theatre of Terror (2013) and Raymond Hill Mortuary (2014) Haunted
    Houses benefiting the South Pasadena Arts Council and South Pasadena Educational
    Foundation

NAVEED ABAIE

        Naveed Abaie is an associate in the firm’s Los Angeles office focusing on consumer
protection, antitrust, and business litigation.

       He graduated from the University of San Diego, School of Law in 2017. While at the
University of San Diego, Mr. Abaie earned his J.D. with a concentration in Business and
Corporate Law. Mr. Abaie received his Bachelor’s degree from the University of California,
Berkeley Haas School of Business in 2012.

Current Cases:

    x      In re Broiler Chicken Antitrust Litigation (N.D. Ill)



936646.1                                            29
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 35 of 36

PEARSON, SIMON & WARSHAW, LLP



Education:

    x      University of San Diego, California – J.D. – 2017
    x      University of California, Berkeley, California – B.A.– 2012

Bar Admissions:

    x      California

Professional Associations and Memberships:

    x      Iranian American Bar Association


JESSOP STROMAN

        Jessop Stroman is an associate in the firm’s Los Angeles office focusing on consumer
protection, antitrust, and business litigation.

        He graduated from UCLA School of Law in 2018, earning his J.D. with a specialization
in Business Law and Policy. At UCLA, Mr. Stroman served as a Production Editor for UCLA’s
Journal of International Law and Foreign Affairs. Prior to law school, Mr. Stroman worked in the
mortgage industry as an account manager and a loan officer where he negotiated loan
modifications, repayment plans, loan reinstatements, short sales, and deed-in-lieu of foreclosure
transactions, as well as originating millions of dollars in new purchase and refinance loans. Mr.
Stroman earned his B.A. in English and Creative Writing from Loyola University Chicago in
2012, graduating Magna Cum Laude.

Current Cases:

    x      North American Soccer League, LLC v. United States Soccer Federation, Inc., and Major
           League Soccer, L.L.C. (E.D.N.Y.)
    x      Senne, et al. v. Office of the Commissioner of Baseball, et al. (N.D. Cal.)
    x      In re Keurig Green Mountain Single-Serving Coffee Antitrust Litigation (S.D.N.Y.)

Education:

    x      UCLA School of Law, Los Angeles, California – J.D. – 2018
    x      Loyola University Chicago, Chicago, Illinois – B.A. – 2012

Bar Admissions:

    x      California



936646.1                                          30
           Case 1:20-cv-03962-LJL Document 75-6 Filed 09/08/20 Page 36 of 36

PEARSON, SIMON & WARSHAW, LLP



Professional Associations and Memberships:

    x      Los Angeles County Bar Association




936646.1                                        31
